DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 and 23 directed to an invention or species non-elected without traverse.  Accordingly, claims 14-20 and 23 have been cancelled.
Claims 14-20 and 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.

Information Disclosure Statement
The information disclosure statement filed 2/12/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. Savettiere (US 2005/0009668) is considered to be the closest art of record. Savettiere  teaches regarding claim: 1. A gait trainer (see FIG 12), the gait trainer comprising: a pair of linkages (assemblies of 336 and 338), each linkage comprising a proximal end (336) and a distal end (338, as seen in FIG 12); a pair of boots (450), each boot coupled to a proximal end of the respective linkage and adapted to receive a foot of a user (boots adapted to receive a user’s foot as seen in FIG 12, said boots are connected to the proximal end 336); a support frame comprising: a pair of pivot members to support the linkages (pivot members/wheels 354); and vertical guides for maintaining motion of the linkages in respective vertical planes (pivot pins/vertical guides connecting linkages 338 to cranks 290); and a crank assembly coupled to the distal ends of the linkages (cranks 290 at distal ends 338); wherein rotation of the crank assembly translates into motion of the boots in a predetermined gait pattern (as seen in FIG 12).
	Savettiere does not teach the pivot members each being adjustable to control hip flexion and knee flexion of the user. The wheels/pivot members of the prior art cannot be made adjustable as claimed because it would destroy the mechanical function of the prior art device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784